       Case 3:20-cr-01725-JLS Document 38 Filed 12/11/20 PageID.88 Page 1 of 1




 1
 2
 3
 4
 5
 6                         UNITED STATES DISTRICT COURT
 7                      SOUTHERN DISTRICT OF CALIFORNIA
 8   UNITED STATES OF AMERICA,                 Case No. 20CR1725-JLS
 9                Plaintiff,
10         v.                                  ORDER GRANTING JOINT MOTION
11   VALERIA FLORES,                           TO WITHDRAW GUILTY PLEA
12               Defendant.
13
14
15        Pursuant to the agreement of the parties—and the reasons set forth in the parties’
16 joint motion—the Court orders that the previous guilty plea and accompanying plea
17 agreement entered on October 7, 2020, be withdrawn so that the Defendant can enter a plea
18 of guilty to the Superseding Information.
19        IT IS SO ORDERED.
20
21 Dated: December 11, 2020
22
23
24
25
26
27
28
